02-11-176-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO.  02-11-00176-CR
                                                
 
EX PARTE                                                                                                            
                                                              
GALE
CORBETT HUTCHINSON                                                                           
                                                        ----------
          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
          We
have considered appellant’s AMotion For Voluntary
Dismissal,” “Motion And Request For Temporary Relief for Accelerated Appeal,”
and “Motion To Withdraw As Attorney Of Record.@ 
The motion to dismiss complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R. App. P. 42.2(a). 
No decision of this court having been delivered before we received this motion,
we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).  Because the
appeal is dismissed, the motion for accelerated appeal and the motion to
withdraw are DENIED AS MOOT.
 
                                                                   PER
CURIAM
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
 
DELIVERED: 
August 11, 2011
 




[1]See Tex. R. App. P. 47.4.